Citation Nr: 0006526	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
numbness as the result of hospitalization, medical treatment, 
or surgical treatment provided by the Department of Veterans 
Affairs (VA) on June 2 and June 3, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1998 
by the VA Regional Office (RO) in Manchester, New Hampshire, 
which denied the claim for the issue on appeal.  

On appeal, in the VA Form 9 submitted in August 1998, the 
veteran appeared to be raising a new issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
an eye disability or loss of visual acuity as the result of 
VA surgery on June 2 and June 3, 1997.  This issue, however, 
has not been adjudicated, developed or certified for 
appellate review.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, this issue is referred to the RO for appropriate 
consideration.


FINDING OF FACT

There is no competent medical evidence of record that the 
veteran suffered additional disability of numbness, or that 
any additional disability of numbness was caused by VA 
hospitalization, medical treatment, or surgical treatment on 
June 2 or June 3, 1997.


CONCLUSION OF LAW

The veteran's claim for compensation under 38 U.S.C.A. 
§ 1151, for numbness as the result of hospitalization, 
medical treatment, or surgical treatment provided by VA on 
June 2 and June 3, 1997, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides as 
follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and 
(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
(B) an event not reasonably foreseeable . 
. .

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The requirements for a well-grounded claim under 
38 U.S.C. § 1151 are, paralleling those generally set forth 
for establishing other service connection claims, as follows:  
(1) medical evidence of a current disability, or death; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability or death.  Jones v. West, 12 Vet. 
App. 460 (1999).   

Through his representative, the veteran contends that, as a 
result of VA surgery on June 2 and June 3, 1997, he "has 
complete numbness from his nipples down through his body to 
his feet." 

In this case, the evidence demonstrates that the veteran was 
hospitalized at a VA medical center from May 19, 1997 to July 
1, 1997 for necrotizing pancreatitis.  On May 19, 1997 the 
veteran complained of, among other things, diffuse abdominal 
pain and a "hot" and "numb" sensation from his back to 
abdomen to lower extremities to toes.  At the initial 
assessment on May 23, 1997, the veteran reported numbness and 
tingling involving both lower extremities, which had been 
intermittent for the previous 4 to 5 months and constant for 
the previous 10 days.  He was vague with respect to the 
localization, though it seemed to involve some areas of the 
trunk, neck, and abdomen.  He also reported that he felt very 
tired and had pain everywhere.  The examiner indicated that 
the veteran was a poor historian and was unable to give 
precise symptoms.  Deep tendon reflexes were 1+ in the knees, 
2+ in the triceps, absent in the ankles, and others could not 
be tested due to reported pain.  The veteran reported pain to 
touch everywhere on sensory examination, and no sensory level 
was found.  The assessment was that no neurologic abnormality 
was found, and that the veteran's numbness was probably part 
of the multiple somatization symptoms he had.  A progress 
note reflects that later in the same day the veteran again 
complained of numbness.  

At a neurologic consultation in May 23, 1997, the veteran 
reported that he had complained of intermittent 
numbness/tingling since January 1997, and that, approximately 
6 days prior to admission on May 19, 1997, the 
numbness/tingling became constant and worsened, including 
that his toes felt like they were frost-bitten.  Reflexes 
were 2+ biceps and triceps, 1+ patellar, and 0 Achilles 
bilaterally.  No clear sensory level was determined, but a 
patchy sensory with even hypersensitivity to stimuli was 
noted, especially touching the toes, and there was no 
decreased sensation of the buttocks or back found.  The 
examiner indicated that the veteran's complaints of numbness 
were most likely a psychiatric overlay. 

On May 25, 1997, the veteran complained of a tingly feeling 
in the fingertips, and leg weakness.  On May 26, 1997, lower 
extremity numbness was reported, and the following day the 
veteran reported extreme lower extremity pain and burning, 
described as neuropathic pain, with no reproducible findings 
on examination.   

On June 1, 1997, the veteran consented to an exploratory 
laparotomy, with feeding J-tube, drainage of pancreatic 
abscess, and debridement and possible splenectomy, with 
possible multiple trips to the operating room.  The risks 
explained to the veteran included bleeding, infection, damage 
to surrounding tissues, and death.  On the morning of June 2, 
1997, the veteran underwent a splenectomy and pancreatic 
debridement at a VA medical center.  The postoperative 
diagnosis was phlegmon of the pancreas.  On June 3, 1997, the 
veteran underwent an exploratory laparotomy (abdominal 
reexploration with J-tube placement) and pancreatic 
debridement, with a postoperative diagnosis of pancreatic 
phlegmon, without complication. 

Postoperatively, the veteran was noted to have improved 
overall, with no new complaints.  A June 26, 1997 entry 
reflects a diagnosis of peripheral neuropathy.  In the months 
that followed, the clinical findings included absent lower 
extremity reflexes, and 2+ upper extremity reflexes.  In 
September 1997, an examiner indicated that there may be 
malingering involved with the veteran's claim of inability to 
lift his leg during physical examination to check reflexes.  
Neurology consultation in October 1997 revealed intact motor 
and sensory capabilities. 

In September 1997, the veteran complained of numbness of the 
toes and fingertips.  Psychiatric examination in September 
1997 resulted in discharge Axis I diagnoses which included 
somatoform disorder and rule out malingering, and obsessive-
compulsive disorder, as well as histrionic elements as part 
of an Axis II personality disorder.  In December 1997, the 
veteran complained of numbness from the nipples down since 
surgery in June 1997.  Neurological examination revealed 
grossly intact motor and sensory.  

The evidence of record shows that, prior to or at the time of 
VA surgery on June 2, 1997, the veteran had numbness.  This 
is demonstrated by a 4 to 5 month history of intermittent 
numbness and tingling from his back to abdomen and both lower 
extremities to toes (which felt "frostbitten"), with 
constant numbness 10 days prior to VA hospitalization in May 
1997, which also involved some areas of the trunk, neck, and 
abdomen.  Prior to VA surgeries on June 2 and June 3, 1997, 
the veteran also had deep tendon reflexes as follows: 1+ in 
the knees; 2+ in the biceps and triceps; and 0 in the 
ankles/Achilles.  

In the months after the June 2 and June 3, 1997 surgeries by 
VA, the veteran complained of numbness from the nipples down 
and was found to have intact motor and sensory capabilities.  
This evidence fails to establish increased post-treatment 
disability of numbness.  Even the veteran's complaints 
pertain to essentially the same symptomatology he reported 
prior to VA surgeries in June 1997.  As there is no evidence 
of additional disability of numbness, the Board must find 
that the veteran's claim for compensation for numbness under 
the provisions of 38 U.S.C.A. § 1151 is not well grounded. 

Even assuming, arguendo, that the veteran's post-surgical 
complaints reflect an increase in preexisting symptomatology 
of numbness, there is still no competent medical evidence of 
record that any additional disability of numbness was the 
result of VA hospitalization or medical or surgical 
treatment.  The VA medical opinions of record reflect that 
the veteran's reported symptomatology was attributable to 
multiple somatization symptoms or a psychiatric overlay (May 
23, 1997), malingering (June 26, 1997), or somatoform 
disorder, malingering, or histrionic elements part of a 
personality disorder (September 1997).  

Even assuming the credibility of the veteran's lay statements 
(for purposes of determining whether the claim is well 
grounded), his statements do not constitute competent 
evidence of medical causation.  That is to say, the veteran 
is not qualified to offer a medical opinion on the medical 
question of whether VA medical or surgical treatment, or 
hospitalization, caused additional numbness.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Lathan v. Brown, 7 
Vet. App. 359, 365 (1995). 

As there is no competent medical evidence of record that the 
veteran suffered additional disability of numbness following 
VA surgeries on June 2 or June 3, 1997, or that any 
additional disability of numbness was caused by VA 
hospitalization, medical treatment, or surgical treatment on 
June 2 or June 3, 1997, the Board does not reach the further 
question of whether any claimed additional disability of 
numbness was proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, and the Board need not 
determine whether additional disability of numbness was 
reasonably foreseeable.  38 U.S.C.A. § 1151.  The Board 
notes, however, that there is no competent medical opinion of 
record to establish that any claimed additional numbness was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of the VA providers.

The Board is aware of no circumstances in these matters which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would render the veteran's 
claims "plausible."  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for the issue 
on appeal.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).



ORDER

The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for numbness as the result of 
hospitalization, medical treatment, or surgical treatment 
provided by VA on June 2 and June 3, 1997, being not well 
grounded, is denied. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

